Opinion of the Court by
Judge Williams r
There is no issue of non est factum as to the note sued on, but on the contrary, appellants in their answer say, “they executed the note sued on,” they then attack it for want of consideration and because the consideration was illegal and against public policy, it being given to procure ITammon’s discharge from the draft of the United States in the late war, therefore, all the evidence tending to establish that this note was not executed but a blank note for one hundred dollars more was wholly irrelevant to the issues. The evidence neither established a want of consideration nor a vicious one. To counsel and assist a man to obtain in a legal manner a discharge from the draft is neither illegal nor against public policy, but is simply to aid him in vindicating his legal rights, as is the case in the employment of all lawyers. Judgment affirmed with damages.